09-0184-cr
         USA v. Pagett


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 12 th day of November, two thousand                                    and ten.
 5
 6       PRESENT: BARRINGTON D. PARKER,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                BARBARA S. JONES,
10                         District Judge. *
11
12
13
14       UNITED STATES OF AMERICA,
15
16                                       Appellee,
17
18                       -v.-                                                   09-0184-cr
19
20       LARRY PAGETT, a/k/a LORENZO BLAISLE, a/k/a LESLIE PAGETT,
21       a/k/a BIZ,
22
23                                       Defendant-Appellant.
24
25
26




                 *
                     The Honorable Barbara S. Jones, of the United States District Court
         for the Southern District of New York, sitting by designation.
 1   FOR APPELLANT:      GARY S. VILLANUEVA, Law Offices of Gary
 2                       Villanueva, New York, NY.
 3
 4   FOR APPELLEE:       MORRIS J. FODEMAN, Assistant United
 5                       States Attorney (David C. James & Soumya
 6                       Dayananda, Assistant United States
 7                       Attorneys, of Counsel, on the brief), for
 8                       Loretta E. Lynch, United States Attorney,
 9                       Eastern District of New York, Brooklyn,
10                       NY.
11
12          Appeal from the Eastern District of New York (Korman,
13   J.).
14
15          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

16   AND DECREED that the judgment of the District Court just be

17   AFFIRMED.

18          Appellant appeals from a judgment of the United States

19   District Court for the Eastern District of New York (Korman,

20   J.), which sentenced him to 110 months of imprisonment,

21   three years of supervised release, and a special assessment

22   of $100.    This sentence was imposed on Appellant, a

23   previously convicted felon, after he plead guilty to

24   knowingly and intentionally possessing a firearm in

25   violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).    Appellant

26   seeks to have this sentence vacated and to have the case

27   remanded for resentencing.    We assume the parties’

28   familiarity with the underlying facts, the procedural

29   history, and the issues presented for review.


                                    2
1        The sentence imposed by the District Court was neither

2    procedurally nor substantively erroneous.   We have

3    considered Appellant’s arguments and find them to be wholly

4    without merit.

5        For the foregoing reasons, the judgment of the District

6    Court is hereby AFFIRMED.

 7
 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11




                                  3